The majority opinion reverses and remands this case on the ground that the confession of the appellant was obtained under duress. I have carefully read the testimony and I do not concur in this conclusion. There was evidence pro and con as to the maltreatment of the appellant by police officers prior to and while he was making his confession. The *Page 99 
jury believed the witnesses for the State, who testified that the appellant was not maltreated. It is not within our province, where the evidence is in the condition disclosed by this record, to interfere with the verdict, unless we assume that the testimony of the witnesses for the State is unworthy of belief. The frequency with which the plea of maltreatment is made by criminals, especially when apprehended in the cities, in order to avoid what all the other evidence shows to be a voluntary confession, should prompt us, in the intelligent and wholesome administration of the law, to give heed to these pleas only upon the most convincing proof. I do not believe that the testimony of maltreatment in this case is worthy of belief, and I therefore dissent against the otherwise well-considered opinion of our learned Commissioner.